IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CLIFFORD LEON REID,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1212

DEPARTMENT OF
CORRECTIONS, FLORIDA
COMMISSION ON OFFENDER
REVIEW, et al.,

     Respondents.
___________________________/

Opinion filed September 19, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Clifford L. Reid, pro se, Petitioner.

Jennifer Parker, General Counsel, and Beverly Brewster, Assistant General Counsel,
Florida Department of Corrections, Tallahassee; Sarah J. Rumph, General Counsel,
Florida Commission on Offender Review, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, BENTON, and MAKAR, JJ., CONCUR.